690 S.E.2d 530 (2010)
Jonathan BLITZ, on behalf of himself and all others similarly situated, Plaintiff,
v.
AGEAN, INC., Defendant.
No. 278P09.
Supreme Court of North Carolina.
January 28, 2010.
Max G. Margulis, Chesterfield, MO, N. Gregory DeWitt, Michael G. Wimer, for Jonathan Blitz.
Bruce Hoof, for Agean, INC.
Prior report: ___ N.C.App. ___, 677 S.E.2d 1.

ORDER
Upon consideration of the petition filed on the 8th of July 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."
Upon consideration of the petition filed by Defendant on the 8th of July 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."